                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WISCONSIN


JAMIE LYNN NICOLAI,

                     Plaintiff,
                                                     Case No. 21-cv-414-pp
         v.

STATE OF WISCONSIN,
DCF DEPARTMENT OF CHILDREN AND FAMILIES,
and CPS—CHILDREN'S HOSPITAL,

                     Defendants.


    ORDER ADOPTING IN PART RECOMMENDATION (DKT. NO. 5) AND
       ALLOWING PLAINTIFF TO FILE AN AMENDED COMPLAINT


         The plaintiff, who is representing herself without the assistance of a

lawyer, filed a complaint on April 1, 2021, after the defendants removed her

children from her custody and allegedly refused to return them to her custody

after she was released from prison. Dkt. No. 1. Magistrate Judge Nancy Joseph

granted the plaintiff’s motion for leave to proceed without prepaying the filing

fee, screened the complaint and issued a recommendation that this court

dismiss the complaint for lack of subject matter jurisdiction and/or failure to

state a claim. Dkt. No. 5. Fifteen days after Judge Joseph issued the

recommendation, the plaintiff filed her objection to the recommendation. Dkt.

No. 8.




                                           1
I.    Standard of Review

      If a party properly objects to any portion of the recommendation, the

court must review those portions de novo. Fed. R. Civ. P. 72(b). Otherwise, the

court reviews the recommendation for clear error. Fed. R. Civ. P. 72(a); see

Johnson v. Zema Sys. Corp., 170 F.3d 734, 739 (7th Cir. 1999).

      The recommendation explained to the plaintiff that she had fourteen

days to file a written objection from the date of service of the recommendation

or order. The court received the plaintiff’s written objection on May 7, 2021, the

fifteenth day after Judge Joseph’s recommendation was docketed—arguably

within fourteen days from the date of service. The court will review the

objection under the de novo standard of review.

II.   Complaint (Dkt. No. 1)

      In her complaint, the plaintiff named the “State of Wisconsin, DCF—

Department of Children and Families and CPS—Children’s Hospital.” Dkt. No.

1. Her statement of claim consists of the following paragraph:

      Letter of injustice and grievance to the U.S. Supreme Court district
      1: Let it be known to all that I, Jamie Lynn Nicolai, explicitly reserves
      all my rights pursuant to UCC 1-308 (which was formerly UCC 1-
      207) Further let all be advised that all actions commenced against
      me may be in violation of USC TITLE 18 > PART 1 > CHAPTER 13 >
      242 Deprivation of rights under the color of law USC TITLE 18 >
      PART 1 > CHAPTER 13 > 241 Conspiracy against rights (against
      family members) wherefore all have been given proper and sufficient
      legal notice and 4 pages of documentation as notice and notification
      of reservation of rights UCC 1-308/1-207 as a public
      communication to all including successors and assigns was certified
      mailed on 3/5/2021. Certified mail receipt was mailed USPS as
      follows: WI Attorney General Josh Kohl 70200640000040564291,
      WI Governor Tony Evers 70200640000040564284, District Attorney
      VP Philips Children’s Court 70200640000040564277, CPS

                                         2
      Children’s Hospital 70200640000040564260, DCF Department of
      Children and Families 70200640000040564256.

Dkt. No. 1 at 3. The plaintiff seeks $100 million dollars “working in arbitrary

law against chapter 48 child and family law.” Id.

      The plaintiff attached a five-page document to her complaint, which

includes her affidavit and copies of her certified mail receipts. Dkt. No. 1-1. The

affidavit, written in both the first person and third person, indicates that the

plaintiff is alleging that her children were taken from her during an illegal

search and seizure, because their mother—the plaintiff—had “open criminal

cases.” Dkt. No. 1-1 at 2, 3. The plaintiff says that the judge, Judge Grady, was

aware of that her children were taken, but removed herself because of “judicial

misconduct.” Id. According to the plaintiff, the defendants attempted to prove

that she was “non-compos mentis” but she has no mental or emotional health

issues and “has not been found incapable of representation of [herself] or [her]

children’s rights.” Id. She asserts that, in the past, her counsel has not

represented her rights or filed motions and she does not want to be represented

by the public defender. Id. The plaintiff claims she is a few credits shy of a

master’s degree from Mount Mary University. Id.

      The plaintiff feels the whole process “has been fraud.” Id. While she

acknowledges receiving an apology from ADA William Pipp, she says that one

apology won’t “cut it.” Id. She wants the “Walls children placed with their

biological family.” Id. The plaintiff takes issue with the visitations allowed

under the order and CPS’s refusal to clear her residence for unsupervised

visits. Id. She adds that even though the children’s father is no longer
                                         3
incarcerated, works full-time and completed the parenting, anger, drug and

behavior modification classes, he has been denied visits. Id. at 3. The plaintiff

insists the children want to be reunited with all the family members and that

the defendants’ actions are both illegal and cruel. Id.

       The plaintiff remained incarcerated until February 9, 2021. Id. According

to the plaintiff, the custody proceedings had ten justices, removed the children

outside of the limits of the law and involved threats of bail jumping. Id.

       Finally, the plaintiff has safety concerns regarding the children’s current

placement. Id. at 4. She says the children have medical issues that are not

being addressed and that the foster parent(s) are not taking one of the children

to see a therapist. Id. The social worker at Children’s Hospital, who is not

named as a defendant, has not responded to the plaintiff. Id. The plaintiff says

that CPS shows up to meetings with false documentation. Id. She alleges that

TPR and CPS involvement should be sealed, records removed, and the children

returned to their family. Id.

       The certified mail receipts indicate that the plaintiff sent something to

the DCF Client Rights Specialist, the Attorney General, CPS Children’s Hospital

(Jamie Wertz) and Governor Evers on March 5, 2021. Id. at 5. The plaintiff filed

this case on April 1, 2021. Dkt. No. 1.

III.   Recommendation (Dkt. No. 7)

       Judge Joseph first explained that the sections of the code cited by the

plaintiff, 18 U.S.C. §§241 and 242, do not afford a private right of action. Dkt.




                                          4
No. 5 at 3. She therefore construed the complaint as having been brought

under 42 U.S.C. §1983. Id. at 4.

      Next, Judge Joseph focused on the three defendants that the plaintiff

had sued: (1) the State of Wisconsin; (2) the DCF-Department of Children and

Families; and (3) CPS-Children’s Hospital. As Judge Joseph explained, neither

the State of Wisconsin nor the Department of Children and Families are suable

entities under §1983. Id. at 4 (citing Thomas v. Illinois, 697 F.3d 612, 613 (7th

Cir. 2012); Bradley v. Wis. Dep’t of Child & Fams., 528 F. App’x 680, 681 (7th

Cir. 2013)).

      Turning to the remaining defendant, Judge Joseph acknowledged that

CPS-Children’s Hospital appeared to be a “private partner agency providing

ongoing case management, foster parent licensing and intensive in-home

services to the Department of Children and Families’ Child Protective Services

unit.” Id. at 4. Judge Joseph explained that, while the plaintiff alleges that

CPS-Children’s Hospital made up false allegations and provided false

testimony, the plaintiff had not alleged that this defendant prevented her from

accessing the courts or challenging the termination of rights. Id. at 5.

      To the extent the plaintiff was challenging the judgment of the state court

in her family court proceedings, Judge Joseph explained that the Rooker

Feldman doctrine prevents the district court from reviewing a state court

judgment Id. She explained that the plaintiff must appeal through the state

courts with the option of seeking certiorari review from the United States




                                         5
Supreme Court. Id. at 6. Judge Joseph therefore recommended that this court

dismiss the case.

IV.   Objection (Dkt. No. 8)

      The plaintiff filed an objection citing Article III of the Constitution and the

Fourteenth Amendment. Dkt. No. 8 at 1. She also cited Civil Local Rule 72(c)

(E.D. Wis.). Id. at 2. There is no Civil L.R. 72(c), but General L.R. 72(c) explains

that objections to a determination by the magistrate judge are governed by

Federal Rule of Civil Procedure 72. In any event, the following paragraph seems

to best summarize the basis for the plaintiff’s objection:

      The State of Wisconsin is violating my rights and those of my family
      members by allowing unlawful procedure to be assured upon me
      outside the color of law. The courts have been proceeding in
      Arbitrary Law outside of Civil Law procedure and Children and
      Families Chapter 48. The violations have been in retaining and
      kidnapping my children from their family members without cause.
      There has been fraud submitted in the civil procedure. The motions
      for sanctions against this institution are being ignored. There has
      been unnecessary pain and suffering by the State of Wisconsin not
      righting this wrong. That is occurring and without due process of
      law as this is not a criminal case.

Dkt. No. 8 at 1-2.

V.    Analysis

      The plaintiff’s objection does not address the problems Judge Joseph

identified in the complaint. It reiterates the allegations against the State of

Wisconsin that the plaintiff made in her complaint. The plaintiff cannot sue the

State of Wisconsin. The Eleventh Amendment of the United States Constitution

prohibits federal courts from hearing cases where the plaintiff seeks money

damages against a state without the state’s consent. Quern v. Jordan, 440 U.S.

                                         6
332, 337 (1979). The State of Wisconsin has not consented to be sued.

Similarly, the Department of Children and Family Services, an agency of the

State of Wisconsin, is immune from suit under the Eleventh Amendment. See

Sanders v. Ind. Dep’t of Child Servs., 806 F. App’x 478, 480 (7th Cir. 2020)

(citing Will v. Dep’t of State Police, 491 U.S. 58, 70-71 (1989); Kolton v.

Frerichs, 869 F.3d 532, 535 (7th Cir. 2017)).

      The remaining defendant, CPS–Children’s Hospital, is listed on the

website for Milwaukee County Child Protective Services under the heading

“Private Partner Agencies.” www.dcf.wisconsin.gov/mcps/contacts (last visited

July 14, 2021). Section 1983 authorizes suits against every “person” who,

under color of law, deprives another person of a right secured by the

Constitution or federal statute. 42 U.S.C. §1983. “[M]ost defendants under

§ 1983 are public employees, but private companies and their employees can

also act under color of state law and thus can be sued under § 1983.” Shields

v. Ill. Dep’t of Corr., 746 F.3d 782, 789 (7th Cir. 2014) (citations omitted).

Private action can become state action when (1) private actors conspire or are

jointly engaged with state actors to deprive a person of constitutional rights; (2)

the state compels the discriminatory action; (3) the state controls a nominally

private entity; (4) the state is entwined with the private entity’s management or

control; (5) the state delegates a public function to a private entity or there is

such a close nexus between the state and the challenged action that seemingly

private behavior reasonably may be treated as that of the state itself. Hallinan




                                         7
v. Fraternal Order of Police of Chi. Lodge No. 7, 570 F.3d 811, 815-16 (7th Cir.

2009).

      Neither Milwaukee County Protective Services nor Children’s Hospital is

a “person acting under color of law.” While CPS-Children’s Hospital may have

been acting under the direction of Milwaukee County Protective Services, the

only specific allegations about CPS—Children’s Hospital appear on page three

of the plaintiff’s affidavit. The plaintiff alleges that CPS—Children’s Hospital

has refused to clear her residence, that the family has tried to meet CPS’s

demands and that CPS—Children’s Hospital “removed and re-removed the

children” because the mother had open criminal cases and CPS—Children’s

Hospital made up false allegations in the court proceeding. Dkt. No. 1-1 at 3.

      The plaintiff has a due process right, under Fourteenth Amendment, to

parent her biological children. See Lassiter v. Dep’t of Soc. Servs., 452 U.S. 18,

27 (1981). She may be deprived of that right if she is not afforded notice and an

opportunity to be heard at a meaningful time in a meaningful way. Id. The

termination or a right or removal of a child from a home requires a hearing and

an opportunity to participate in that hearing, Ellis v. Hamilton, 669 F.2d 510,

512 (7th Cir. 1982). The plaintiff has alleged that the proceedings involved ten

justices, that she was threatened with bail jumping and that the proceedings

didn’t fall under Chapter 48. She has not alleged, however, that CPS-Children’s

Hospital of Wisconsin prevented her from participating in the hearings.

      The plaintiff makes a reference in the affidavit to “OCM of Children’s

Hospital Social Worker’s and supervisors” who have failed to respond “in mail

                                         8
or a phone back.” Dkt. No. 1-1 at 4. She alleges that she has not been receiving

notification of care by anyone. Id. Neither of these allegations suggest that any

specific employee interfered with her procedural due process rights.

      There is, however, another aspect of the due process clause that Judge

Joseph did not address. Families have a right to remain together without the

coercive interference of the government under the substantive component of

the Due Process Clause of the Fourteenth Amendment. Hernandez ex rel.

Hernandez v. Foster, 657 F.3d 463, 478 (7th Cir. 2011). “[T]he Supreme Court

has long recognized as a component of substantive due process the right to

familial relations.” Brokaw v. Mercer Cty., 235 F.3d 1000, 1018 (7th Cir. 2000).

The plaintiff admits in her complaint that she was incarcerated; however, she

also talks about manufactured claims regarding her mental health and the

continued separation from her children. The court cannot tell from the

allegations whether the plaintiff could state a substantive due process claim

under the Fourteenth Amendment. For that reason, the court will give the

plaintiff an opportunity to amend her complaint. See generally Tate v. SCR

Medical Transp., 809 F.3d 343, 346 (7th Cir. 2015) (“We’ve often said that

before dismissing a case under 28 U.S.C. § 1915(e)(2)(B)(ii) a judge should give

the litigant, especially a pro se litigant, an opportunity to amend his

complaint.”)

      Judge Joseph explained to the plaintiff that she cannot use this case to

overturn a state court judgment. The Rooker-Feldman doctrine precludes

federal district courts from adjudicating “cases brought by state-court losers

                                        9
complaining of injuries caused by state-court judgments rendered before the

district court proceedings commenced.” Exxon Mobil Corp. v. Saudi Basic

Indus. Corp., 544 U.S. 280, 284 (2005). Another doctrine directs the district

court to abstain from exercising jurisdiction over federal claims that seek to

interfere with pending state court proceedings. Younger v. Harris, 401 U.S. 37

(1971). Again, the court cannot determine from the face of the complaint

whether either of these doctrines apply.

      Finally, it’s not clear whether the plaintiff is attempting to assert claims

on behalf of her children. At the bottom of page three of her affidavit, the

plaintiff said that the “Walls Children want to see their family members in

person. The Walls Children want to be reunited with all their family members

as is required under Wisconsin Statue. This is illegal and cruel to all family

members.” Dkt. No. 1-1 at 3. The plaintiff cannot bring claims in federal court

on behalf of her children (or anyone else); an attorney would have to file

lawsuits on behalf of the children. See Foster v. Bd. of Educ. of City of Chi.,

611 F. App’x 874, 877 (7th Cir. 2015) (non-lawyer parent cannot represent her

minor child).

      The court will allow the plaintiff to amend her complaint to explain how,

if at all, CPS-Children’s Hospital interfered with her due process right to keep

her family together, and to explain whether she is asking this court to overturn

a ruling by any state court or to intercede in any state criminal proceeding. The

court reminds the plaintiff that the only defendant against whom she might

have a claim is CPS-Children’s Hospital. She should not name the State of

                                        10
Wisconsin or the Department of Children and Family Services as defendants in

the amended complaint.

VI.   Conclusion

      The court ADOPTS IN PART the recommendation of Judge Joseph and

DISMISSES the State of Wisconsin and Department of Children and Family

Services because the court lacks jurisdiction over these defendants. Dkt. No. 7.

      The court ORDERS that by the end of the day on August 20, 2021, the

plaintiff must file an amended complaint clarifying her allegations against

“CPS—Children’s Hospital.” The plaintiff should identify any individual who

violated her due process rights, what that defendant or those defendants did to

violate her rights, when they did it, where it happened and why they did it (if

she knows). If the plaintiff does not file an amended complaint in time for the

court to receive it by the end of the day on August 20, 2021, the court will

dismiss the case without further notice or hearing.

      Dated in Milwaukee, Wisconsin this 15th day of July, 2021.

                                     BY THE COURT:


                                     _____________________________________
                                     HON. PAMELA PEPPER
                                     Chief United States District Judge




                                       11
